2. Draft general budget of the European Union for the financial year 2011 as modified by the Council (vote)
(DE) Mr President, I would like to make the following explanation on behalf of our group about Amendment 13. This is an amendment which my colleague Mr Färm tabled to the Committee on Budgets on behalf of our group. We have not tabled this amendment again, but the Group of the Greens/European Free Alliance has retabled it with 40 signatures. We will abstain from voting on this amendment. However, I have come to an understanding with the Greens about this and we are of exactly the same opinion. As we have said that we, as a group, will not table any new amendments, we are abstaining. However, I would like to make it quite clear that we support this point, the financial transaction tax, and we hope that the Members on the other side of the House will support us on votes in the near future.